Citation Nr: 1403958	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-05 609	)	DATE
	)
	)


THE ISSUE

Whether the October 2009 Board of Veterans' Appeals decision denying entitlement to service connection for residuals of a fractured coccyx with residual low back pain should be revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978 and from January 1979 to February 1981.

This matter comes before the Board of Veteran's Appeals (Board) under 38 U.S.C.A. § 7111 (West 2002), pursuant to a November 2011 motion by the Veteran alleging clear and unmistakable error.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  In an October 2009 decision, the Board denied entitlement to service connection for residuals of a fractured coccyx with residual low back pain.

2.  The Veteran alleges that there is CUE in the October 2009 decision because VA failed to obtain service medical records.  


CONCLUSION OF LAW

The Veteran has not alleged a valid claim of CUE in the October 2009 Board decision that denied entitlement to service connection for residuals of a fractured coccyx with residual low back pain.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As an initial matter, the Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to claims of CUE, as the determination is one solely of law, and the matter is determined on the basis of the record as it existed at the time of the decision in issue.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001)(en banc). 

Legal Criteria

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104.  However, a final Board decision may be revised or reversed on the grounds of CUE.  38 U.S.C.A. § 7111(a). 

CUE must be plead with sufficient particularity.  A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2013).  

Only if this threshold pleading requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995). 

The United States Court of Appeals for Veterans Claims (Court) set forth a three-pronged test for determining when there is CUE present in a prior decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992); see also Bustos v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove CUE, a claimant must show that an error was outcome-determinative, an error that would manifestly have changed the outcome of the prior decision). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The Court has held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, the Court has held that the VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

The law in effect at the time of the October 2009 Board decision provided that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

Factual Background and Analysis

In an October 2009 decision, the Board denied entitlement to service connection for residuals of a fractured coccyx with residual low back pain because no medical evidence of record related the Veteran's back disability to service, to include the Veteran's motorcycle accident or fractured coccyx.

In a November 2010 statement, the Veteran appears to be alleging that the October 2009 Board decision warranted revision on the grounds of CUE because the Board erred by failing to help him obtain documents from the Walter Reed Medical Center.  The Veteran also submitted additional documents, to include 2009 private treatment records, a statement from Dr. A.D., and the names of service members with whom the Veteran served.

In a July 2013 statement, the Veteran's representative clarified that the October 2009 Board decision warranted revision on the grounds of CUE because the Board was unable to obtain treatment records from the Walter Reed Medical Center which resulted in the denial of service connection for residuals of a fractured coccyx with residual low back pain.  Additionally, the Veteran's representative argued that Moore v. Derwinski, 1 Vet. App. 401, 406 (1991),  found "VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit of the doubt rule are heightened," because the Veteran's service medical records are unavailable. 

As an initial matter, the Board notes that the documents submitted with the Veteran's November 2010 statement were not of record at the time of the Board's October 2009 decision.  Therefore, they cannot be considered in a decision as to whether the Board clearly and unmistakably erred in its analysis of the records before it.

Additionally, the Veteran and his representative essentially assert that VA failed in its duty to assist the Veteran, which the Court has held does not raise a valid CUE claim.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  The Veteran has not identified any error of the Board in the October 2009 decision that, had it not been committed, would have compelled a different decision.  The Board notes that even if the Veteran's treatment records from Walter Reed Medical Center were obtained, it would not have manifestly changed the outcome of the claim because the claim was denied for lack of medical evidence linking the Veteran's current back disability to his in-service accident.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board finds the Veteran's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b).  Therefore, it must be dismissed.



ORDER

The motion to revise the October 16, 2009, Board decision denying entitlement to service connection for residuals of a fractured coccyx with residual low back pain based on CUE is dismissed. 



	                       ____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2013) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2013).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.

